Citation Nr: 0311016	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 
10 percent for chondromalacia patella, right knee with 
degenerative joint disease.

2.  Entitlement to assignment of an evaluation in excess of 
20 percent for degenerative disc disease, lumbosacral spine, 
L5-S1, with limited motion.

3.  Entitlement to assignment of a compensable evaluation for 
degenerative disc disease T11 and T12.

4.  Entitlement to assignment of a compensable evaluation for 
status post nasal fracture, septoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel 


INTRODUCTION

The veteran had 14 years active duty service ending in July 
1992. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded to the RO in May 2000.   


REMAND

In a letter dated November 26, 2002, the veteran notified the 
Board of additional medical evidence pertinent to the issues 
on appeal.  In January 2003, the Board undertook development 
action to obtain the medical records identified by the 
veteran.  The Board's action in this regard was done pursuant 
to 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  

However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that the additional evidence must now be returned to 
the RO for preliminary review.  

Additionally, it is not clear from the record that all 
required notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) have been complied with.  In view of the 
need to return the case to the RO for review of the newly 
obtained evidence, any necessary remedial action with regard 
to VCAA notice should also be accomplished.  

Finally, the Board notes that two of the disabilities at 
issue are described in terms of degenerative disc disease.  
During the pendency of this appeal, VA issued new regulations 
for rating disabilities under Code 5293, which became 
effective September 23, 2002.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas, supra.  The Board notes, however, that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2002, neither 
the RO nor the Board could apply the revised rating schedule.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  After undertaking any additional 
development (including VA rating 
examinations) which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the additional medical records which were 
obtained by the Board) and determine if 
the benefits sought can be granted.  
Since this appeal arises from the 
original assignment of disability 
evaluations following awards of service 
connection, the RO should consider the 
severity of the disabilities at issue 
during the entire period from the initial 
assignment of the disability ratings to 
the present time.  See Fenderson v. West, 
12 Vet.App. 119 (1999).  Additionally, 
the RO's review the two spine disability 
issues should address the applicability 
of the intervertebral disc syndrome 
rating criteria effective prior to 
September 23, 2002, as well as the 
version, which became effective that 
date.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




